DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2020, 08/25/2020, 09/28/2020, 03/19/2021, 07/06/2021, 10/15/2021, and 01/04/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 11, 15, 17-18, 22, 27, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akotkar et al. (US 20190049989 – Cited IDS).
Regarding claim 1: Akotkar teaches an autonomous vehicle (AV), comprising: 
	a plurality of microphones (Fig. 1: Microphones 108 and Fig. 2: Microphones 201); 
	a processing-circuit (Fig. 1: Audio analysis module 110, Classifier 112, and Decision unit 114; and Fig. 2: On board computer 218) that performs operations including: 
		capturing, using the plurality of microphones, an ambient sound 	environment in which the AV is operating (para [0016]); 
		classifying, based on the captured ambient sound environment, a sound in 	 ambient sound environment (Fig. 1: Classifier 112 and Decision Unit 114; and 	Fig. 2: Decision Unit 220 for identification of audio signal and para [0020]); 
		determining, based on the sound, a location of a sound source in the 	ambient sound environment (Fig. 1: Decision unit 114 and Fig. 2: Decision unit 	220 and para [0020]); and 
	causing, using the processing-circuit, the AV to perform an action based on the classified sound and the determined location of the sound source in the ambient sound environment (para [0021] and [0022]).
Regarding claim 2: Akotkar teaches the AV of claim 1, wherein classifying the sound comprises: determining a frequency spectrum of the sound; and matching the frequency spectrum to a reference frequency spectrum (para [0025]: fast Fourier transform (FFT) may transform a hamming or hanning-windowed signal of 10 ms into the frequency domain; Fig. 4: neural network classifier 400 and para [0027]-[0029]).
Regarding claim 6: Akotkar teaches the AV of claim 1, wherein the operations further comprise: processing, using a machine learning-circuit, the sound; and classifying, based on output of the machine learning circuit, the sound (Fig. 1: Classifier 112 and para [0017]; [Fig. 4: Neural network classifier 400 may be a Deep Neural Network and para [0027]-[0029]).
Regarding claim 11: Akotkar teaches the AV of claim 6, wherein the sound is classified as a vehicle operation sound and the operations further comprise: -34-Attorney Docket No. 46154-0215001 / P100533determining, using the processing-circuit, a state of the sound source based on the vehicle operation sound; and operating, using a controller-circuit, the AV based on the state of the sound source (para [0083]: determining an approximate location of an approaching emergency vehicle (moving state of the sound source) and to control a steering module to drive the SA/AD vehicle to allow the approaching emergency vehicle to pass the SA/AD vehicle).
Regarding claim 15: Akotkar teaches the AV of claim 1, wherein the sound source is a siren or horn of an emergency vehicle and the action is maneuvering or stopping the AV to allow the emergency vehicle to pass the AV (para [0083] and [0087]).
Regarding claims 17, 18, 22, 27, and 31: the AV discussed in claims 1, 2, 6, 11, and 15 above also supports these corresponding method claims.
Regarding 33: the AV discussed in claim 1 above also supports this corresponding non-transitory, computer-readable storage medium claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akotkar et al. (US 20190049989 – Cited IDS) in view of Moore et al. (US 20180261237).
Regarding claim 3: Akotkar teaches the AV of claim 2 including the determination the sound is an emergency vehicle siren (but does not specifically teach the concept of classifying a sound by determining, based at least in part on the frequency spectrum, whether the sound sweeps between two or more frequencies; and in accordance with the sound sweeping between two or more frequencies, classifying the sound as a wailing siren.
	Moore teaches a siren detection system, particularly suited for installation in an automobile for providing a warning to the driver when an emergency vehicle is operating a siren in the vicinity of the automobile comprising:
	microphone(s) for capturing an ambient sound (Fig. 1: Microphones 102a-102c; Fig. 2: Microphone 102 and para [0058]-[0061]); and 
	a processing-circuit for classifying, based on the captured ambient sound environment, a sound in ambient sound environment and determining, based at least in part on the frequency spectrum, whether the sound sweeps between two or more frequencies; and in accordance with the sound sweeping between two or more frequencies, classifying the sound as a wailing siren (Fig. Analysis module 110; and para [0064] and [0084]-[0086]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Akotkar in view Moore to include the specific characteristics of the common type of emergency vehicle siren (wailing siren) in the process of classifying and determining the sound as a wailing siren for the benefit of providing more detail of how to differentiate the emergency vehicle siren from other sounds.
Regarding claim 4: Akotkar in view of Moore teaches the AV of claim 3, wherein the frequency spectrum is determined using a short-term Fourier Transform (STFT) (Akotkar’s para [0024]-[0025]: Fast Fourier Transform combining with windowing function).
Regarding claims 19 and 20: the AV discussed in claims 3 and 4 above also supports these corresponding method claims.

Claims 12-14, 16, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Akotkar et al. (US 20190049989 – Cited IDS) in view of Arunachalam (US 20190027032 – Cited IDS).
Regarding claim 12: Akotkar teaches the AV of claim 1 but does not explicitly teach the location is determined by estimating a direction of arrival (DOA) relative to the plurality of microphones and a distance between the sound source and the plurality of microphones.
In the same endeavor of technology, Arunachalam teaches autonomous vehicle (AV), comprising: 
	a plurality of microphones (Fig. 7: Microphones 702); 
	a processing-circuit (Fig. 7: In vehicle computing system 700) that performs operations including: 
	capturing, using the plurality of microphones, an ambient sound environment in which the AV is operating (Fig. 2: Step 202-210); 
	classifying, based on the captured ambient sound environment, a sound in the ambient sound environment (Fig. 2: Step 112); and
	determining, based on the sound, a location of a sound source in the ambient sound environment; wherein the location is determined by estimating a direction of arrival (DOA) relative to the plurality of microphones and a distance between the sound source and the plurality of microphones (Fig. 2: Steps 218 and 220 and para [0027]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Akotkar in view Arunachalam to utilize the process of estimating a direction of arrival (DOA) relative to the plurality of microphones and a distance between the sound source and the plurality of microphones for the benefit of more accuracy in determining the location of the sound source.
Regarding claim 13: Akotkar in view of Arunachalam teaches the AV of claim 12, wherein the DOA is estimated by beamforming at least two of the plurality of microphones (Arunachalam’s para [0027]).
Regarding claim 14: Akotkar in view of Arunachalam teaches the AV of claim 13, wherein the DOA is estimated using a narrowband multiple signal classification (MUSIC) algorithm (Arunachalam’s para [0027]).
Regarding claim 16: Akotkar teaches the AV of claim 1 but does not explicitly teach wherein the location of the sound source is in a vision scene output by a perception module of the AV.
	In the same endeavor of technology, Arunachalam teaches autonomous vehicle (AV), comprising: 
	a plurality of microphones (Fig. 7: Microphones 702); 
	a processing-circuit (Fig. 7: In vehicle computing system 700) that performs operations including: 
	capturing, using the plurality of microphones, an ambient sound environment in which the AV is operating (Fig. 2: Step 202-210); 
	classifying, based on the captured ambient sound environment, a sound in the ambient sound environment (Fig. 2: Step 112); and
	determining, based on the sound, a location of a sound source in the ambient sound environment (Fig. 2: Steps 218 and 220 and para [0027]; 
	wherein the location of the sound source is in a vision scene output by a perception module of the AV (para [0031]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Akotkar in view Arunachalam to include to process of displaying the location of the sound source is in a vision scene for the benefit of providing a visual indication of the sound source location to a driver/passenger of the AV.
Regarding claims 28-30 and 32: the AV discussed in claims 12-14 and 16 above also supports these corresponding method claims.
Allowable Subject Matter
Claims 5, 7-10, 19-21, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654